Citation Nr: 1622119	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for gout of the bilateral toes prior to February 10, 2009.

2.  Entitlement to a rating in excess of 20 percent for gout of the bilateral toes from February 10, 2009 to May 5, 2011.

3.  Entitlement to a rating in excess of 40 percent for gout of the bilateral toes since May 6, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service from September 1978 to September 1982, October 1989 to February 1990, December 1992 to April 1993, April 1998 to September 1998, May 2002 to September 2002, and January 2003 to July 2003, with additional periods of service in the Alabama Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for service connection for bilateral gout of the toes and assigned a zero percent (noncompensable) rating.  In a June 2009 rating decision, the RO increased the Veteran's rating to 20 percent, effective February 10, 2009.  In a December 2014 rating decision, the evaluation was further raised to 40 percent, effective May 6, 2011.  Because the Veteran disagreed with the initial rating assigned following the grant of service connection for bilateral gout of the toes, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher ratings for two stages during the pendency of the appeal, the Veteran is presumed to seek the maximum available benefit for his disability, and the claim for higher ratings for the entire period on appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Veteran testified at a Board hearing before the undersigned.  A copy of the transcript is of record.

In March 2011 and July 2014, the Board remanded this case for further development, and the appeal has returned to the Board for appellate review.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  From June 19, 2006 to May 5, 2011, the Veteran's gout of the bilateral toes was manifested by exacerbations of pain and swelling every 5 or 6 weeks.  The disorder was not shown to be manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or by incapacitating exacerbations occurring 3 or more times a year.

2.  Since May 5, 2011, the Veteran's gout of the bilateral toes was not shown to be manifested by weight loss and anemia productive of severe impairment of health or by severely incapacitating exacerbations occurring 4 or more times a year or over prolonged periods.


CONCLUSIONS OF LAW

1.  From June 19, 2006 to February 9, 2009, the criteria for an initial evaluation of 20 percent for gout of the bilateral toes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2015).

2.  From June 19, 2006 to May 5, 2011, the criteria for an initial evaluation in excess of 20 percent for gout of the bilateral toes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017.

3.  Since May 6, 2011, the criteria for an evaluation in excess of 40 percent for gout of the bilateral toes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA notice in June 2006 and February 2008.  The case was last adjudicated in December 2014, and any defect as to timing of notice is harmless, non-prejudicial error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has indicated that all of his medical treatment is at the Central Alabama Veterans Health Care System in Montgomery, Alabama, and these records have been obtained and associated with the claims file.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including written statements and the testimony from his November 2010 Board hearing.  At the hearing, the issue was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

This case was remanded in March 2011 and July 2014 in order to obtain additional VA treatment records and new VA examinations.  VA treatment records were obtained and associated with the claims file, and VA examinations were held in May 2011 and August 2014.  While the May 2011 VA examination was found to have not fully addressed all questions posed in the March 2011 Board remand, the August 2014 VA examination included discussion of the Veteran's incapacitating episodes as requested, following in-person examination of the Veteran and review of the claims file, and the Board finds that the examination report is adequate and that there has substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met with regard to the issue decided herein, all due process concerns have been satisfied, and the issue may be considered on the merits at this time.

II. Analysis

The Veteran contends that his service-connected gout of the bilateral toes should be assigned ratings higher than those currently assigned.  The Veteran testified in November 2010 that his toes sometimes swell, that sometimes he is awoken by pain in the night, and that the pain can be very severe.  He stated that the pain is continuous but that he has flare ups about every 5 or 6 weeks which are very painful and cause him to limp.  He described how his disability slows down his work, although he has still been able to complete his job tasks.  He estimated that he had missed 3 days of work in the past year due to gout.  He reported that he takes prescription medication and wears orthotic shoe inserts.  

The Veteran has submitted written statements indicating that he requires daily medication for his gout and has frequent attacks.  A November 2010 letter from the Veteran's colleague indicating that the Veteran's physical ailments cause him to take longer to complete his work tasks.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).  When a question arises as to which of two ratings apply, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

As noted above, the appeal stems from a disagreement with the initial rating assigned following the grant of service connection for gout, and the Veteran has been assigned "staged" ratings of 0 percent from June 19, 2006 to February 9, 2009, 20 percent from February 10, 2009 to May 5, 2011, and 40 percent since May 6, 2011.  See Fenderson, 12 Vet. App. at 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's gout is rated under Diagnostic Code 5017, which specifies that gout be rated under Diagnostic Code 5002, for rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017.  Diagnostic Code 5002 assigns ratings based on whether the disability is an active process or is manifested by chronic residuals, and the ratings under the two categories are not to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

As the Veteran has clearly asserted that he has regular, continued flare ups of gout, the disease is to be rated as an active process.  A minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.

Although Diagnostic Code 5002 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule, including within the same chapter regarding evaluating disability of the musculoskeletal system, specifically intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

After reviewing all of the evidence of record and applying the regulations discussed above, the Board finds that a 20 percent rating, but no higher, is warranted for the period of June 19, 2006 to May 5, 2011.

The medical evidence of record clearly shows that the Veteran has multiple exacerbations a year and a well-established diagnosis, and thus a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Veteran's VA treatment records show regular and frequent complaints of pain in his toes and feet.  In February 2009, he reported having gout flare ups, and in February 2010, he reported that he had a gout attack in November 2009 and that he was now having a similar problem with gout.  He reported that he was able to get around but that it hurt in his big toe joints.  Physical examination found tenderness with palpation and no localized erythema or increased temperature.  In November 2010, he complained of right toe pain and reported that his last gout attack was 6 months earlier.

The Veteran's VA examination held in May 2011 also shows a diagnosis of gout and reports of flare-ups every 6 weeks.  This is consistent with the lay statements of the Veteran, including his testimony at the November 2010 Board hearing, at which he reported having a flare up every 5 or 6 weeks.

The evidence does not, however, support a finding that a rating higher than 20 percent prior to May 5, 2011 is warranted.  A 40 percent rating requires symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  

The Veteran's VA treatment records show complaints of pain, and his VA examination in May 2011 showed further complaints of swelling and redness.  At the May 2011 VA examination, the Veteran reported having had flare ups that lasted for 2 to 7 days and prevented walking.  Physical examination found evidence of tenderness, with no painful motion, swelling, instability, or weakness.  X-rays showed mild diffuse soft tissue swelling and minimal osteoarthritis.  The examiner noted that the disability prevented sports and had a moderate impact on chores, shopping, exercise, recreation, and travelling.  

While these findings, and the Veteran's lay statements regarding having painful flare ups, do show that he had flare ups which were painful and interfered with his daily activities, this is not sufficient to show that the Veteran had "definite impairment of health objectively supported by examination findings."  Id.  The Veteran continued working throughout this time, and he testified in November 2010 that he had only missed three days of work due to gout in the previous year.  A letter from the Veteran's colleague indicates that the Veteran took longer than he previously had to complete his work tasks, but the Veteran testified that he was not prevented from completing his work due to gout.  There is no evidence in the VA treatment records of any clinical objective evidence of impairment of the Veteran's overall health, and the physical findings of the May 2011 VA examination, which can be presumed to be similarly reflective of his health condition in the period of 2006 to 2011, do not show any objective evidence of definite health impairment other than tenderness, mild diffuse soft tissue swelling, and minimal osteoarthritis-symptoms which are consistent with mild gout and a 20 percent rating.

The Board also finds that since May 5, 2011, a rating higher than 40 percent is not warranted.  The May 2011 and August 2014 VA examinations showed no indication that the Veteran has had any weight loss or anemia.  At the August 2014 VA examination, the Veteran reported having severe, aching pain in the bilateral great toes with flare ups which caused difficulty or inability to walk.  The Veteran had non-incapacitating exacerbations 4 or more times per year which lasted around 3 days, and incapacitating exacerbations once a year which last 5 days and caused especially severe toe pain which prevented walking.  

There is no evidence that the Veteran has had, at any time, severely incapacitating exacerbations occurring 4 or more times a year or that he has had a single incapacitating episode which occurred over a prolong period, nor has the Veteran alleged such symptoms.  In the absence of any evidence that the Veteran has had weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring either 4 or more times a year or over prolonged periods, a rating higher than 40 percent is not warranted.  Id.

The Board also notes that while Diagnostic Code 2002 allows for evaluation of rheumatoid arthritis which is not an active process based on chronic residuals, including limitation of motion, these rating criteria are found not to apply in the current case.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Veteran's gout is clearly still quite active, and he has also not indicated that he has any restriction in range of motion which would allow for a compensable rating under this criteria.  The August 2014 VA examiner also noted that there would not be any decrease in range of motion with flare ups.  The Board therefore finds that disability is correctly rated under the active process criteria of Diagnostic Code 2002.  Id.

In sum, the Veteran has been shown to have multiple nonincapacitating flare ups each year with symptoms of pain and swelling during the period of June 19, 2006 to February 9, 2009.  Therefore, the assignment of a 20 percent rating is warranted.  He has not been shown to have symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year prior to May 5, 2011, nor has he been shown to have weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or over prolonged periods since May 5, 2011.  Therefore, the assignment of ratings in excess of 20 percent prior to May 5, 2011 and 40 percent thereafter is not warranted.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against finding for any higher ratings than those now assigned.  38 U.S.C.A. § 5107(b).

III. Extraschedular Consideration

The Board has also considered whether the Veteran's gout of the bilateral toes warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms include pain and swelling, as well as difficulty or inability to walk during flare ups.  Such symptoms are precisely the type of impairments which are to be expected with gout, and are encompassed by the rating criteria, which very broadly cover all symptoms which occur during periods of exacerbation and symptoms which could cause definite impairment of health.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  There is no evidence of any symptom outside of the norm for this disability or which would not be contemplated by the rating criteria applied.  The Veteran was not hospitalized at any time during the period currently being decided.  The Veteran has also not asserted that he has been unable to work due to his gout, and in fact has clearly indicated that it has not prevented him from performing his work duties.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record.); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, referral for the assignment of extraschedular disability rating is not warranted.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for gout of the bilateral toes from June 19, 2006 to February 9, 2009 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a rating in excess of 20 percent for gout of the bilateral to from February 10, 2009 to May 5, 2011 is denied.

Entitlement to a rating in excess of 40 percent for gout of the bilateral to since May 6, 2011 is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


